



Exhibit 10.1
EDGEWELL PERSONAL CARE COMPANY
CHANGE IN CONTROL PLAN
(Adopted April 25, 2019)


ARTICLE I
PURPOSE, INTENT AND TERM OF PLAN


1.1    Purpose and Intent of the Plan. The purpose of the Plan is to encourage
the continued service and dedication in the performance of eligible employees,
notwithstanding the possibility, threat, or occurrence of a Change of Control of
Edgewell Personal Care Company (the “Company”). The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended to
be excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations §2510.3-2(b).


1.2    Term of the Plan. The Plan shall be effective as of the Effective Date
and shall continue until terminated pursuant to the provisions set forth herein.


ARTICLE II
DEFINITIONS


The meaning of each defined term that is used in this Agreement is set forth
below.


(a)
AAA shall mean the American Arbitration Association.



(b)
Affiliate shall mean any entity that is, directly or indirectly, controlled by,
under common control with or controlling the Company or any entity in which the
Company has a significant ownership interest as determined by the Committee.



(c)
Board shall mean the Board of Directors of the Company.



(d)
Cause shall mean Participant’s willful breach or failure to perform such
Participant’s employment duties. No act, or failure to act, on the part of
Participant shall be deemed “willful” unless done, or omitted to be done, by
Participant not in good faith and without reasonable belief that such action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
Participant’s employment shall not be treated as having been terminated for
Cause unless the Company delivers to Participant, prior to or at Termination of
Employment, a certificate of a resolution duly adopted by the affirmative vote
of not less than 75% of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice to Participant
and an opportunity for Participant, together with Participant’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Participant has engaged in such willful conduct and specifying the details of
such willful conduct.



(e)
Change of Control shall be deemed to have occurred if there is a change of
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended, whether or not the Company is then subject to such
reporting requirement; provided that,






--------------------------------------------------------------------------------





without limitation, such a Change of Control shall be deemed to have occurred if
a Section 409A Change of Control Occurs.


(f)
Change in Control Period means the time period that begins immediately upon a
Change of Control and continues until the lapse of 24 months immediately
following a Change in Control of the Company.



(g)
Code shall mean the Internal Revenue Code of 1986, as amended.



(h)
Committee shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to assist the Company in making determinations
required under the Plan in accordance with its terms. The Committee may delegate
its authority under the Plan to an individual or another committee.



(i)
Controlled Group shall mean a group including any corporation or other business
entity that from time to time is, along with the Company, a member of a
controlled group of businesses, as defined in sections 414(b) and 414(c) of the
Code, provided that the language “at least 50 percent” shall be used instead of
“at least 80 percent” each place it appears in such test. A corporation or other
business entity ceases to be a member of the Controlled Group when a sale or
other disposition causes it to fall outside the definition of the term
Controlled Group.



(j)
Disability shall mean an illness, injury or similar incapacity which 52 weeks
after its commencement, continues to render Participant unable to perform the
material and substantial duties of Participant’s position or any substantially
similar occupation or substantially similar employment for which Participant is
qualified or may reasonably become qualified by training, education or
experience. Any question as to the existence of a Disability upon which
Participant and the Company cannot agree shall be determined by a qualified
independent physician selected by Participant (or, if Participant is unable to
make such selection, by any adult member of Participant’s immediate family or
Participant’s legal representative), and approved by the Company, such approval
not to be unreasonably withheld. The determination of such physician made in
writing to both the Company and Participant shall be final and conclusive for
all purposes of this Agreement.



(k)
Effective Date shall mean April __, 2019.



(l)
Employer shall mean the Company or the Subsidiary, as the case may be, with
which Participant has an employment relationship.



(m)
Exchange Act shall mean the Securities Exchange Act of 1934, as amended.



(n)
Good Reason shall mean the occurrence, without Participant’s prior express
written consent, of any of the following circumstances:



(i)
The assignment to Participant of any duties inconsistent with Participant’s
status or responsibilities as in effect immediately prior to a Change of
Control, which differ materially from those required prior to the Change of
Control;



(ii)
A reduction in Participant’s annual base salary as in effect immediately before
the






--------------------------------------------------------------------------------





Change of Control; or (B) the failure to pay a bonus award to which Participant
is entitled under any short-term incentive plan(s) or program(s), any long-term
incentive plan(s) or program(s), or any other incentive compensation plan(s) or
program(s) of the Company in which Participant participated immediately prior to
the time of the Change of Control;


(iii)
A change in the principal place of Participant’s employment, as in effect
immediately prior to the Change of Control, to a location more than 50 miles
distant from such location;



(iv)
The failure by the Company to offer Participant participation in incentive
compensation or stock or stock option plans on at least a substantially
equivalent basis, both in terms of the nature and amount of benefits provided
and the level of Participant’s participation, as is then being provided by the
Company to similarly situated peer Participants of the Company;



(v)
The failure of the Company to obtain a satisfactory written agreement from any
successor prior to consummation of the Change of Control to assume and agree to
perform the obligations set forth under this Plan, as contemplated in Section 8;
or



(vi)
Any purported Termination of Employment by the Company of Participant that is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 4.2.



Participant’s continued employment with the Company or any Subsidiary shall not
constitute a consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder. Any good faith determination
of “Good Reason” made by the Participant shall be conclusive for purposes of
this Agreement.


(o)
Participant shall mean any employee of the Company who is listed by name or by
title in Appendix I herein, provided that the Plan Administrator may add
individuals from time to time, provided that he or she obtains the consent of
the Chief Executive Officer of the Company. If the Plan Administrator wishes to
add an individual who is a “named executive officer” of the Company, it will
additionally require the approval of the Committee.



(p)
Plan shall mean this Edgewell Personal Care Company Change in Control Plan as
set forth herein, and as the same may from time to time be amended.



(q)
Plan Administrator shall mean the individual(s) appointed by the Committee to
administer the terms of the Plan as set forth herein and if no individual is
appointed by the Committee to serve as the Plan Administrator, the Plan
Administrator shall be the Chief Human Resources Officer of the Company.
Notwithstanding the preceding sentence, in the event the Plan Administrator is
entitled to benefits under the Plan, the Committee or its delegate (who shall
not be the Plan Administrator) shall act as the Plan Administrator for purposes
of administering the terms of the Plan with respect to the Plan Administrator.
The Plan Administrator may delegate all or any portion of its authority under
the Plan to any other person(s).



(r)
Release shall mean a written agreement, in substance and form acceptable to the






--------------------------------------------------------------------------------





Company, by which a Participant agrees to waive and release the Company and, if
applicable, the Employer from all legal claims the Participant may have against
the Company and, if applicable, the Employer in exchange for the benefits set
forth in this Plan. The Release shall include the Participant’s written
agreement to confidentiality, non-solicitation, non-disparagement and
non-competition provisions. Releases are not required to be identical amongst
Participants.


(s)
Retirement shall mean Participant’s voluntary Termination of Employment with the
Company, other than for Good Reason, and in accordance with the Company’s
retirement policy generally applicable to its employees or in accordance with
any prior or contemporaneous retirement agreement or arrangement between
Participant and the Company.



(t)
Section 409A Change of Control shall mean:



(i)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. Notwithstanding the above, if any
person or more than one person acting as a group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons will
not constitute a Change of Control;



(ii)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company. Notwithstanding the above, if any person or
more than one person acting as a group is considered to own 30% or more of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not
constitute a Change of Control.;



(iii)
A majority of the members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or



(iv)
One person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.



(v)
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a






--------------------------------------------------------------------------------





group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


(vi)
This definition of 409A Change of Control shall be interpreted in accordance
with, and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Code.



(u)
Subsidiary shall mean any corporation of which 50% or more of the voting stock
is owned, directly or indirectly, by the Company.



(v)
Target Bonus means the assigned bonus target for the Participant under any
short-term incentive plan(s) of the Company, multiplied by his or her base
salary, for the relevant fiscal year. If the Participant’s base salary is
changed during the relevant fiscal year, the Target Bonus shall be calculated by
multiplying the Participant’s assigned bonus target by the highest base salary
in effect during that fiscal year.



(w)
Termination Notice Date shall mean, in the case of Participant’s Termination of
Employment because of Disability, 30 calendar days in advance of Participant’s
Termination of Employment; and in the case of Participant’s Termination of
Employment for Cause, a date not less than 30 calendar days in advance of
Participant’s Termination of Employment and, in the case of Participant’s
Termination of Employment for Good Reason, a date not less than 30 calendar days
nor more than 60 calendar days in advance of Participant’s Termination of
Employment.



(x)
Termination of Employment shall mean Participant’s separation from service with
the Employer and all other members of the Controlled Group, as the term
“separation from service” is defined in IRS regulations under Section 409A of
the Code (generally, a decrease in the performance of services to no more than
20% of the average for the preceding 36-month period, and disregarding leave of
absences of up to six months where there is a reasonable expectation the
Participant will return).



ARTICLE III
BENEFITS FOLLOWING CHANGE OF CONTROL


3.1    Entitlement to Benefits Upon Termination of Employment. If a Change of
Control shall have occurred, Participant shall be entitled to the benefits
provided in Article IV hereof upon such Participant’s subsequent Termination of
Employment within the Change of Control Period after the date of the Change of
Control unless such Termination of Employment is (i) a result of Participant’s
death or Retirement, (ii) for Cause, (iii) a result of Participant’s Disability,
or (iv) by Participant other than for Good Reason. For purposes of Participant’s
entitlement to benefits under Article IV below, “Termination of Employment”
shall be limited to a Termination of Employment that is not as a result of
Participant’s death, Retirement or Disability and (x) if by the Company, is not
for Cause, or (y) if by Participant, is for Good Reason.


3.2    Notice of Termination. Any purported Termination of Employment by either
the Company or Participant shall be communicated on the Termination Notice Date
by written Notice of Termination to the other party hereto in accordance with
Article VIII. For purposes of this Plan, a “Notice of Termination” shall mean a
written notice that indicates the specific provision(s) of this Plan relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for Participant’s





--------------------------------------------------------------------------------





Termination of Employment under the provision(s) so indicated. If Participant’s
Termination of Employment shall be for Cause or by Participant for other than
Good Reason, the Company shall pay Participant his or her full base salary
through the Termination of Employment at the salary level in effect at the time
Notice of Termination is given and shall pay any amounts to be paid to
Participant pursuant to any other compensation or stock or stock option plan(s),
program(s) or employment agreement(s) then in effect, at the time such payments
are due under such plan(s), program(s) or agreement(s), and the Company shall
have no further obligations to Participant under this Plan.


If within 30 calendar days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the grounds for Termination of Employment, then amounts will
be treated as paid upon Termination of Employment if paid on the date on which
the dispute is finally resolved, whether by mutual written agreement of the
parties or by a decision rendered pursuant to Article XI; provided that such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. In the event such dispute
involves nonpayment of benefits under this Agreement, Participant must take
further enforcement efforts within the period specified in Regulation §1
.409A-3(g) to demonstrate reasonable diligence (generally within 180 days of the
latest date on which payment could have been timely made absent such dispute).
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Participant his or her full compensation including, without limitation, base
salary, bonus, incentive pay and equity grants, in effect when the notice of the
dispute was given, and continue Participant’s participation in all benefits
plans or other perquisites in which Participant was participating, or which
Participant was enjoying, when the Notice of Termination giving rise to the
dispute was given, until the dispute is finally resolved, provided that any
amounts subject to Section 409A shall not commence to be paid until the six
month anniversary of Participant’s Termination of Employment. Amounts paid under
this Section 3.2 are in addition to and not in lieu of all other amounts due to
Participant under this Plan and shall not be offset against or reduce any other
amounts due to Participant under this Plan.


3.3    Reduction of Severance Benefits. The Plan Administrator reserves the
right to make deductions in accordance with applicable law, and to the extent
any such deduction would not result in adverse tax consequences under Code
Section 409A, for any monies owed to the Employer by the Participant or for the
value of any Employer property that the Participant improperly retains and fails
to return to the Employer.


3.4    Demotion; Promotion. For the avoidance of doubt, the level of each
Participant immediately prior to a Termination of Employment shall determine the
Benefits to be paid hereunder and no demotion of a Participant during the Change
in Control Period shall impact such Benefits; provided, however, if a
Participant is promoted to a higher level during the Change in Control Period
and has a Termination of Employment after such promotion, the Benefits shall be
paid at such promoted level.


ARTICLE IV
COMPENSATION UPON A TERMINATION OF EMPLOYMENT


4.1.    Upon Participant’s Termination of Employment following a Change of
Control, Participant shall be entitled to the following benefits, provided that
such Termination of Employment occurs during the Change of Control Period, and
such Termination of Employment is not as a result of Participant’s death,
Retirement or Disability and (x) if by the Company, is not for Cause, or (y) if
by Participant, is for Good Reason:







--------------------------------------------------------------------------------





(a)    Prorated Payout of Short-Term Bonus. Participant shall be entitled to
payment in full of Participant’s prorated bonus for the fiscal year in which the
Termination of Employment occurs. The prorated bonus amount shall be calculated
as Participant’s Target Bonus for the fiscal year in which the Termination of
Employment occurs, or, if greater, the actual bonus awarded to Participant under
any short-term incentive plan(s) of the Company for the fiscal year immediately
preceding the fiscal year in which the Termination occurs, divided by 365 and
multiplied by the number of calendar days in said year immediately up to the day
on which the Termination of Employment occurs. The payment described in this
section shall be subject to any valid deferral election which was made prior to
that time by the Participant under any Company qualified pension plan,
nonqualified pension plan, 401(k), excess 401(k) or non-qualified deferred
compensation plan then in effect. The payment of such prorated short-term bonus
shall also be taken into consideration for purposes of computation of benefits
under any qualified and/or nonqualified employee pension benefit plans or
employee welfare benefit plans then maintained by the Company, and, if
applicable, any agreement entered into between the Participant and the Company
which is then in effect, in accordance with the terms and conditions of such
plans and/or agreements.


(b)    Accelerated Vesting of Equity Awards. All unvested stock options and
restricted stock and stock equivalent awards, including performance awards, that
have been granted or sold to the Participant by the Company and which have not
otherwise vested, shall immediately accelerate and vest in the manner and to the
extent such awards would vest under the terms of the individual award agreements
with respect to each of those equity awards as if a change of control, as
defined in those individual award agreements, had occurred, notwithstanding that
the definition of a change of control set forth in those award agreements may
differ from the definition of Change of Control set forth in this Plan, and
notwithstanding that the terms of individual award agreements might otherwise
provide for forfeiture of those awards upon Participant’s Termination of
Employment. With respect to stock equivalents, the acceleration and vesting
described in this Subsection (b) shall be subject to any valid deferral election
which was made prior to that time by the Participant under any Company
non-qualified deferred compensation plan, program or permitted deferral
arrangement then in effect. If Participant does not incur such a Termination of
Employment following a Change of Control, nothing herein shall be deemed to
revise or amend the terms of the individual award agreements with respect to
such equity awards.


(c)    Standard Benefits. The Company shall pay Participant his or her full base
salary through Termination of Employment at the rate in effect at the time the
Notice of Termination is given, no later than the second business day following
Termination of Employment, plus all other amounts to which Participant is
entitled under any compensation plan(s) or program(s) of the Company applicable
to Participant at the time such payments are due under such plan(s) or
program(s).


(d)    Additional Benefits. The Company shall pay to Participant as additional
pay (“Additional Pay”), the product of the amount set forth next to the
Participant’s title in Appendix I hereto multiplied by the sum of (x) the
greater of (i) Participant’s annual base salary in effect immediately prior to
the Termination of Employment, or (ii) Participant’s annual base salary in
effect as of the date of the Change of Control, and (y) Participant’s Target
Bonus Amount. The Company shall pay the Additional Pay to Participant in a lump
sum, in cash, on the six-month anniversary of Participant’s Termination of
Employment. The payment described in this Subsection (d) shall not be deemed to
be regular compensation which is subject to any deferral elections made by the
Participant, or Company matching contributions, under any qualified pension
plan, nonqualified pension plan, 401(k), excess 401(k) or nonqualified deferred
compensation plan then maintained by the Company, except as specifically
required under the terms of such plans. Except as specifically set forth in
Section 4.1(e) below or as specifically required under the terms of the
applicable plans, such payment shall not be taken into consideration for
purposes of computation of benefits under any qualified and/or non-qualified
employee pension benefit





--------------------------------------------------------------------------------





plans or employee welfare benefit plans then maintained by the Company, and, if
applicable, any agreement entered into between the Participant and the Company
which is then in effect.


(e)    Retirement Plan Benefits. If not already vested, Participant shall be
deemed fully vested as of his or her Termination of Employment in any Company
retirement plan(s) or other written agreement(s) between Participant and the
Company relating to pay or other retirement income benefits upon retirement in
which Participant was a participant, party or beneficiary immediately prior to
the Change of Control, and any additional plan(s) or agreement(s) in which such
Participant became a participant, party or beneficiary thereafter. For purposes
of this Subsection (e), the term “plan(s)” includes, without limitation, the
Company’s qualified pension plans, non-qualified pension plans, 401(k) plans and
excess 401(k) plans, and any companion, successor or amended plan(s), if any,
and the term “agreement(s)” encompasses, without limitation, the terms of any
offer letter(s) leading to Participant’s employment with the Company where
Participant was a signatory thereto, any written amendment(s) to the foregoing
and any subsequent agreements on such matters, if any. In the event the terms of
the plans referenced in this Subsection (e) do not for any reason coincide with
the provisions of this Subsection (e) (e.g., if plan amendments would cause
disqualification of qualified plans), Participant shall be entitled to receive
from the Company, under the terms of this Plan, an amount equal to all amounts
Participant would have received, had all such plans continued in existence as in
effect on the date of this Plan after being amended to coincide with the terms
of this Subsection (e) payable in 24 monthly installments, commencing on the
first day of the month immediately following the six-month anniversary of
Participant’s Termination of Employment.


(f)    Health and Other Benefits.


(i)    For the period of time after Termination of Employment set forth opposite
the Participant’s title on Appendix I hereto, the Company shall continue health,
vision, dental, life insurance and long-term disability benefits, including
executive benefits, to Participant and/or Participant’s family as if
Participant’s employment with the Company had not been terminated as of the
Termination of Employment, in accordance with the Company’s then-current plans,
programs, practices and policies on terms and conditions (including the level of
benefits, deductibles and employee payments for such benefits) not less
favorable than those which are then being provided to peer executives of the
Company. The full cost of health and dental coverage, less the portion of the
cost that the Participant is required to pay for such benefits pursuant to the
Company’s health and dental plan or program, will be included in Participant’s
taxable income. The amount paid under this Subsection (f)(i) during a taxable
year of Participant may not impact the amount paid by the Company under this
Subsection (f)(i) during any other taxable year. The Company will also pay
Participant an amount equal to any federal, state and local taxes due on such
taxable income such that Participant will be in tax-equivalent position after
such payments to what Participant would have been in had Participant paid the
full cost of the coverage. Such amount will be paid to the Participant on the
later of (i) the due date for the Participant’s tax return for the taxable year
in which such taxable income is reported, and (ii) the six-month anniversary of
Participant’s Termination of Employment. In no event shall such amount be paid
later than the end of Participant’s taxable year next following the taxable year
in which such taxes are remitted to the applicable taxing authority.


(ii)    If pursuant to the terms and conditions of any such health or welfare
plan or program, the Company is not able to continue Participant’s and/or
Participant’s family participation in the plan or program for all or any portion
of such period as set forth opposite the Participant’s title on Appendix I
hereto, the Company will reimburse Participant for the cost of





--------------------------------------------------------------------------------





insurance for any such benefit for Participant and/or Participant’s family, for
such period as such benefits are not able to be continued pursuant to a plan or
program of the Company, less the amount that would have been paid by Participant
for such benefits pursuant to the Company’s plan or program. Such amount will be
payable in equal monthly installments, commencing on the first day of the month
immediately following Participant’s Termination of Employment. In the event that
Participant and the Company cannot agree upon the amount of such payments
described in the previous two sentences, they shall mutually agree upon an
independent third-party benefits consultant who shall determine, after an
opportunity for both Participant and the Company to present evidence, the amount
of such payments which shall be made, which determination shall be binding upon
Participant and the Company, absent manifest error. In the event that the
Participant, at the time of a Change of Control, is not eligible to participate
as a retiree in the Company’s health and dental plans that allow retiree
participation, including executive plans, the Company shall immediately cause
the eligibility requirements for participation as a retiree in such plans to be
revised or waived so that Participant shall be entitled to participate as a
retiree following Participant’s Termination of Employment and the continuation
of benefits period described in the preceding paragraph.


(iii)    Company shall provide Participant six months of outplacement services
through a designated provider selected by the Company. Such outplacement
assistance must commence within 90 days of the date of Termination and will
terminate after six months thereafter or upon the date Participant obtains other
employment, whichever date is sooner.


(g)    Alternatives in the Event of Excise Tax.


(i)    In the event any payment(s) or the value of any benefit(s) received or to
be received by Participant in connection with Participant’s Termination of
Employment or contingent upon a Change of Control (whether received or to be
received pursuant to the terms of this Plan or of any other plan, arrangement or
agreement of the Company, its successors, any person whose actions result in a
Change of Control, or any person affiliated with any of them (or which, as a
result of the completion of the transaction(s) causing a Change of Control, will
become affiliated with any of them) (collectively, the “Payments”)), are
determined, under the provisions of Subsection 4.1(g)(ii), to be subject to an
excise tax imposed by Section 4999 of the Code (any such excise tax, together
with any interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), as determined in this Subsection (g)(i), then the Company shall
reduce the aggregate amount of the Payments payable to the Participant such that
no Excise Tax shall be payable by the Participant and the Payments shall not
cease to be deductible by the Company by reason of Section 280G of the Code (or
any successor provision thereto). Notwithstanding the foregoing, the Company
shall not reduce the aggregate amount of the Payments payable to the Participant
pursuant to the foregoing sentence if the After-Tax Amount (as defined below) of
the unreduced Payments is greater than the After-Tax Amount that would have been
paid had the Payments been reduced pursuant to the foregoing sentence. For
purposes of this Plan “After-Tax Amount” means the portion of a specified amount
that would remain after payment of all Excise Taxes (if any), income taxes,
payroll and withholding taxes, and other applicable taxes paid or payable by
Participant in respect of such specified amount.


(ii)    If there is a determination that the Payments payable to Participant
must be reduced pursuant to the immediately preceding paragraph, the Company
shall promptly give Participant notice to that effect and a copy of the detailed
calculation thereof and of the amount to be reduced. Participant may then elect
which and how much of the Payments shall be eliminated





--------------------------------------------------------------------------------





or reduced as long as (i) the first such Payments to be reduced are not
considered “deferred compensation” within the meaning of Section 409A of the
Code (if any), (ii) if Payments described in (i) are exhausted and additional
reductions are necessary, any cash Payments described in this Plan are reduced
next, and (iii) after such election the aggregate present value of the Payments
equals the largest amount that would both (A) not cause any Excise Tax to be
payable by Participant, and (B) not cause any Payments to become nondeductible
by the Company by reason of Section 280G of the Code (or any successor provision
thereto). Participant shall advise the Company in writing of Participant’s
election within ten days of Participant’s receipt of such notice from the
Company. Notwithstanding the foregoing, if no election is made by Participant
within the ten-day period, the Company may elect which and how much of the
Payments shall be eliminated or reduced as long as (i) the first such payments
to be reduced are not considered “deferred compensation” within the meaning of
Section 409A of the Code (if any), (ii) if Payments described in (i) are
exhausted and additional reductions are necessary, any cash Payments described
in this Plan are reduced next, and (iii) after such election the aggregate
present value of the Payments equals the largest amount that would both (A) not
cause any Excise Tax to be payable by Participant, and (B) not cause any
Payments to become nondeductible by the Company by reason of Section 280G of the
Code (or any successor provision thereto). For purposes of this paragraph,
present value shall be determined in accordance with Code Section 280G(d)(4).
All determinations required to be made under this Subsection (g), including
whether the aggregate amount of Payments shall be reduced, and the assumptions
to be utilized in arriving at such determinations, unless otherwise set forth in
this Plan, shall be made by a nationally recognized certified public accounting
firm selected by the Company and reasonably acceptable to Participant (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations to the Company and Participant within 15
business days after notice is given by Participant to the Company that any or
all of the Payments have occurred, or such earlier time as is requested by the
Company. Within two business days after such notice is given to the Company, the
Company shall instruct the Accounting Firm to timely provide the data required
by this Subsection (g)(ii) to Participant. All fees and expenses of the
Accounting Firm shall be paid in full by the Company. If the Accounting Firm
determines that there is substantial authority (within the meaning of Section
6662 of the Code) that no Excise Tax is payable by Participant, the Accounting
Firm shall furnish Participant with a written opinion that failure to disclose
or report the Excise Tax on Participant’s federal income tax return will not
constitute a substantial understatement of tax or be reasonably likely to result
in the imposition of a negligence or any other penalty. Any determination by the
Accounting Firm shall be binding upon the Company and Participant in the absence
of material mathematical or legal error.


(iii)    Legal Fees and Expenses. The Company shall pay to Participant all
reasonable legal fees and expenses as and when incurred by Participant in
connection with this Plan, including all such fees and expenses, if any,
incurred in contesting or disputing any Termination of Employment or in seeking
to obtain or enforce any right or benefit provided by this Plan, regardless of
the outcome, unless, in the case of a legal action brought by or in the name of
Participant, a decision is rendered pursuant to Section 11, or in any other
proper legal proceeding, that such action was not brought by Participant in good
faith. Such reimbursements shall be made no later than the last day of the
calendar year following the calendar year in which the expenses were incurred.


(iv)    No Mitigation. Participant shall not be required to mitigate the amount
of any payment provided for in this Article IV by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Article IV be reduced by any





--------------------------------------------------------------------------------





compensation earned by Participant as the result of employment by another
employer or by retirement or other benefits received from whatever source after
Participant’s Termination of Employment or otherwise, except as specifically
provided in this Article IV. The Company’s obligation to make payments to
Participant provided for in this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company or Employer may have
against Participant or other parties.


ARTICLE V
DEATH AND DISABILITY BENEFITS


In the event of the death or Disability of Participant after a Change of
Control, Participant, or in the case of death, Participant’s Beneficiaries (as
defined below in Section 7.2), shall receive the benefits to which Participant
or his or her Beneficiaries are entitled under this Plan and any and all
retirement plans, pension plans, disability policies and other applicable plans,
programs, policies, agreements or arrangements of the Company.


ARTICLE VI
PLAN ADMINISTRATOR


6.1    Authority and Duties. It shall be the duty of the Plan Administrator,
based on information supplied to it by the Employer, to administer the Plan. The
Plan Administrator shall have the full and absolute power, authority and
discretion to construe, interpret and administer the Plan, to make factual
determinations, to correct deficiencies therein and to supply omissions. All
decisions, actions and interpretations of the Plan Administrator shall be final,
binding and conclusive upon all parties and may not be overturned unless found
by a court to be arbitrary and capricious. The Plan Administrator may adopt such
rules and regulations and may make such decisions as it deems necessary or
desirable for the proper administration of the Plan.


6.2    Records, Reporting and Disclosure. The Plan Administrator or its delegate
shall keep a copy of all records relating to the payment of Severance Benefits
to Participants and former Participants and all other records necessary for the
proper operation of the Plan. All Plan records shall be made available to the
Committee, the Company, and to each Participant for examination during business
hours, except that a Participant shall be entitled to examine only such records
as pertain exclusively to the examining Participant and to the Plan.


ARTICLE VII
SUCCESSORS


7.1    Obligations of Successors. The Company will require any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all the business and/or assets of the Company
to expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company is required to perform it. Accordingly, this Plan
shall be binding upon such successor or assignee, and the term “Company” shall
include any surviving entity or successor to all or substantially all of its
business and/or assets and the parent of any such surviving entity or successor.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Plan and shall
entitle Participant to pursue appropriate remedies for such breach.







--------------------------------------------------------------------------------





7.2    Enforceable by Beneficiaries. This Plan shall inure to the benefit of and
be enforceable by Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees (the
“Beneficiaries”). In the event of the death of Participant while any amount
would still be payable hereunder if such death had not occurred, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to Participant’s Beneficiaries.


7.3    Employment. Except in the event of a Change of Control and, thereafter,
only as specifically set forth in this Plan, nothing in this Plan shall be
construed to (i) limit in any way the right of the Company or a Subsidiary to
terminate Participant’s employment at any time for any reason or for no reason;
or (ii) be evidence of any agreement or understanding, expressed or implied,
that the Company or a Subsidiary will employ Participant in any particular
position, on any particular terms or at any particular rate of remuneration.


ARTICLE VIII
ELIGIBILITY FOR BENEFITS


8.1    Release. Eligibility for any benefits under this Plan is expressly
conditioned upon the Eligible Employee’s execution of the Release within the
timeframe set forth in the Release, but no later than 60 days following such
employee’s Termination of Employment, including the Participant’s written
acceptance of, and written agreement to comply with, the confidentiality,
non‑solicitation, non-disparagement and non‑competition provisions set forth in
the Release. To the extent permitted in this Plan, eligibility for any benefits
under this Plan also is expressly conditioned upon the Participant’s written
agreement that authorizes the deduction of amounts owed to the Employer prior to
the payment of any benefits hereunder (or in accordance with any other schedule
as the Plan Administrator may, in his or her sole discretion, determine to be
appropriate). If the Plan Administrator notifies a Participant that repayment of
all or any portion of the benefits received under this Plan is required, such
amounts shall be repaid within 30 calendar days after the date the written
notice is sent. Any remedy under this Section 8.1 shall be in addition to, and
not in place of, any other remedies, including injunctive relief, that the
Company or Employer may have.


ARTICLE IX
AMENDMENT, TERMINATION AND DURATION


9.1    Amendment, Suspension and Termination. Except as otherwise provided in
this Section 9.1, the Board, by action of the Committee, shall have the right,
at any time and from time to time, to amend, suspend or terminate the Plan in
whole or in part, for any reason or without reason, and without either the
consent of or the prior notification to any Participant, by a formal written
action. No such amendment shall give the Company the right to recover any amount
paid to a Participant prior to the date of such amendment or to cause the
cessation of benefits already approved for a Participant who has executed the
Release (and has not revoked his or her agreement to the Release). Any amendment
or termination of the Plan must comply with all applicable legal requirements
including, without limitation, compliance with Code Section 409A and the
regulations and rulings promulgated thereunder, securities, tax, or other laws,
rules, regulations or regulatory interpretation thereof, applicable to the Plan.


9.2    Duration. The Plan shall continue in full force and effect until its
amendment or termination.


ARTICLE X
DUTIES OF THE COMPANY AND THE COMMITTEE







--------------------------------------------------------------------------------





10.1    Records. The Company or Employer, as applicable, shall supply to the
Committee all records and information necessary to the performance of the
Committee’s duties.


10.2    Payment. The provision of benefits to Participants shall be made from
the Company’s general assets, in accordance with the terms of the Plan.


10.3    Discretion. Any decisions, actions or interpretations to be made under
the Plan by the Board, the Committee or the Plan Administrator, acting on behalf
of either, shall be made in each of their respective sole discretion, not in any
fiduciary capacity and need not be uniformly applied to similarly situated
individuals and such decisions, actions or interpretations shall be final,
binding and conclusive upon all parties. As a condition of participating in the
Plan, the Participant acknowledges that all decisions and determinations of the
Board, the Committee and the Plan Administrator shall be final and binding on
the Participant, the Participant’s beneficiaries and any other person having or
claiming an interest under the Plan on behalf of a Participant.


ARTICLE XI
MISCELLANEOUS


11.1    Non‑Alienation of Benefits. None of the payments, benefits, or rights of
any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he or she may expect to receive,
contingently or otherwise, under this Plan.


11.2    Notices. All notices and other communications required hereunder shall
be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator, as follows: Chief Human Resources Officer,
6 Research Drive Shelton, CT 06484.


11.3    Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other benefits under any
of the Company’s then‑current severance pay policies or plans for a termination
that is covered by this Plan.


11.4    No Mitigation. Except as otherwise provided in Section 4.3, a
Participant shall not be required to mitigate the amount of any benefits
provided for in this Plan by seeking other employment or otherwise, nor shall
the amount of any benefits provided for herein be reduced by any compensation
earned by other employment or otherwise.


11.5    No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant or any
person whosoever, the right to be retained in the service of the Company or its
Subsidiaries, and all Participants shall remain subject to discharge to the same
extent as if the Plan had never been adopted.


11.6    Replacement of Agreements. This Plan supersedes any prior agreements or
understandings, oral or written, between the Company and any Participant who has
previously received a





--------------------------------------------------------------------------------





change of control agreement, with respect to the subject matter hereof. Without
limiting the generality of the foregoing sentence, this Plan completely
supersedes any and all prior employment agreements entered into by and between
the Company or Employer and the Participant, and all amendments thereto, in
their entirety. Notwithstanding the foregoing, if a Participant has entered into
any agreements or commitments with the Company with regard to Confidential
Information, noncompetition, non-solicitation, non-disparagement, or severance
such agreements or commitments will remain valid and will be read in harmony
with this Plan to provide maximum protection to the Company. The Company will
address the coordination of this Plan with existing agreements and severance
plans.


11.7    Successors. The Plan will be binding upon any surviving entity resulting
from a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.


11.8    Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect any other provisions hereof, and this Plan
shall be construed and enforced as if such provisions had not been included.


11.9    Headings, Captions and Titles. The titles of the Articles and Sections
and the headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan or considered in any respect to
affect or modify its provisions, and shall not be employed in the construction
of the Plan. Such words in this Plan as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this instrument as a whole and not merely to the
subdivision in which said words appear.


11.10    Gender and Number. Where the context admits: words in any gender shall
include any other gender and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice‑versa.


11.11    Unfunded Plan. The Plan shall not be funded. No Participant shall have
any right to, or interest in, any assets of the Company or its Subsidiaries that
may be applied by the Company or its Subsidiaries to the payment of benefits
under this Plan.


11.12    Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company and its Subsidiaries,
the Committee and all other parties with respect thereto.


11.13    Controlling Law. This Plan shall be construed and enforced according to
the laws of the State of Missouri to the extent not superseded by federal law,
which shall otherwise control.
11.14    Arbitration. Any dispute that may arise directly or indirectly in
connection with this Plan, Participant’s employment or Participant’s Termination
of Employment, whether arising in contract, statute, tort, fraud,
misrepresentation, discrimination or other legal theory, shall be resolved by
arbitration in Shelton, Connecticut under the applicable rules and procedures of
the AAA. The only legal claims between Participant and the Company or any
Subsidiary that would not be included in this agreement to arbitration are
claims by Participant for workers’ compensation or unemployment compensation
benefits, claims for benefits under a Company or Subsidiary benefit plan if the
plan does not provide for arbitration of such disputes, and claims by
Participant that seek judicial relief in the form of specific performance of





--------------------------------------------------------------------------------





the right to be paid until Termination of Employment during the pendency of any
applicable dispute or controversy. If this Section 11.14 is in effect, any claim
with respect to this Plan, Participant’s employment or Participant’s Termination
of Employment must be established by a preponderance of the evidence submitted
to an impartial arbitrator. A single arbitrator engaged in the practice of law
shall conduct any arbitration under the applicable rules and procedures of the
AAA. The arbitrator shall have the authority to order a pre-hearing exchange of
information by the parties including, without limitation, production of
requested documents, and examination by deposition of parties and their
authorized agents. If this Section 11.14 is in effect, the decision of the
arbitrator: (i) shall be final and binding, (ii) shall be rendered within 90
days after the empanelment of the arbitrator, and (iii) shall be kept
confidential by the parties to such arbitration. The arbitration award may be
enforced in any court of competent jurisdiction. The Federal Arbitration Act, 9
U.S.C. §§ 1 et seq., not state law, shall govern the arbitrability of all
claims.


11.15    Section 409A. To the maximum extent possible, all amounts payable
hereunder are intended to be exempt from the requirements of Code Section 409A
and this Plan shall be construed and administered in accordance with such
intention. To the extent any continuing benefit (or reimbursement thereof) to be
provided is not “deferred compensation” for purposes of Code Section 409A, then
such benefit shall commence or be made immediately after the effective date of a
Release (if applicable). To the extent any continuing benefit (or reimbursement
thereof) to be provided is “deferred compensation” for purposes of Code Section
409A, then such benefits shall be reimbursed or commence upon the earliest later
date as may be required in order to comply with the requirements of Code Section
409A. The delayed benefits shall in any event expire at the time such benefits
would have expired had the benefits commenced immediately upon Participant’s
termination of employment. Notwithstanding anything to the contrary in this
Plan, if a Participant is a specified employee as defined in Code Section 409A,
any payment hereunder on account of a separation from service may not be made
until at least six months after such separation from service, to the extent
required to avoid the adverse tax consequences under Code Section 409A. Any such
payment otherwise due in such six‑month period shall be suspended and become
payable at the end of such six‑month period.



